Name: Decision (EU, Euratom) 2015/1568 of the Representatives of the Governments of the Member States of 16 September 2015 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2015-09-22

 22.9.2015 EN Official Journal of the European Union L 245/4 DECISION (EU, EURATOM) 2015/1568 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 16 September 2015 appointing a Judge to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Under Articles 5 and 7 of Protocol No 3 on the Statute of the Court of Justice of the European Union, and following the resignation of Mr Nicholas James FORWOOD as of 1 October 2015, a Judge should be appointed to the General Court for the remainder of the term of office of Mr Nicholas James FORWOOD, which runs until 31 August 2019. (2) Mr Ian Stewart FORRESTER has been proposed as a candidate for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Ian Stewart FORRESTER to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Mr Ian Stewart FORRESTER is hereby appointed Judge of the General Court for the period from 1 October 2015 to 31 August 2019. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 September 2015. The President C. BRAUN